DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John C. Eisenhart (Reg. No. 38,128) on 01/12/2021.

The application has been amended as follows: 
1.    (Currently Amended) A method of generating a content score for a video that is indicative of how engaging the video is likely to be to viewers, comprising:
determining, with at least one processor, the total number of viewers that watched at least a portion of the video during a testing period, wherein at least some viewers are affinity viewers that have an affinity for the topic of the video;

with the at least one processor, how many affinity viewers watched the video during the testing period;
determining, with the at least one processor, the total number of viewers that watched at least a predetermined number of seconds of the video or watched the video to substantial completion during the testing period;
determining, with the at least one processor, how many of the affinity viewers failed to watch the predetermined number of seconds of the video during the testing period;
calculating, with the at least one processor, an affinity viewing factor that is defined as the number of affinity viewers that failed to watch more than the predetermined number of seconds of the video during the testing period divided by the number of affinity viewers that watched at least a portion of the video during the testing period; and 
generating, with the at least one processor, a content score for the video where the greater the value of the content score, the more engaging the video is believed to be, and wherein the content score is based, at least in part, on the affinity viewing factor and a completion rate, the completion rate being defined as the total number of viewers that watched at least then predetermined number of seconds of the video or watched the video to substantial completion during the testing period divided by the total number of viewers that watched at least a portion of the video during the testing period, where the greater the value of the completion rate, the more the value of the content score is increased, and where the greater the value of the affinity viewing factor, the more the value of the content score is decreased.


determining, with the at least one processor, how many of the long attention span viewers watched at least a portion of the video during the testing period;
determining, with the at least one processor, how many of the long attention span viewers failed to watch more than the predetermined number of seconds of the video during the testing period; and
calculating, with the at least one processor, a long attention span viewing factor that is defined by the number of long attention span viewers that failed to watch more than the predetermined number of seconds of the video during the testing period divided by the number of long attention span viewers that watched at least a portion of the video during the testing period;
wherein the content score is also based on the long attention span viewing factor, and wherein the greater the value of the long attention span viewing factor, the more the value of the content score is decreased.

5.    (Currently Amended) The method of claim 1, wherein at least some of the viewers are short attention span viewers that do not tend to watch videos to substantial completion, wherein the method further comprises:
determining, with the at least one processor, how many of the short attention span viewers watched at least a portion of the video during the testing period;
with the at least one processor, how many of the short attention span viewers watched the video to substantial completion during the testing period; and
calculating, with the at least one processor, a short attention span viewing factor that is defined as the number of short attention span viewers that watched the video to substantial completion during the testing period divided by the number of short attention span viewers that watched at least a portion of the video during the testing period;
wherein the content score is also based on the short attention span viewing factor, and wherein the greater the value of the short attention span viewing factor, the more the value of the content score is increased

7.    (Currently Amended) The method of claim 1, wherein the method further comprises: 
Determining, with the at least one processor, how many of the viewers watched at least a portion of the video during the testing period;
Determining, with the at least one processor, how many of the viewers watched at least a predetermined number of seconds of the video during the testing period;
calculating, with the at least one processor ,for each viewer that watched at least a portion of the video during the testing period, an engagement value that is based on whether the viewer watched at least the predetermined number of seconds of the video and an attention span value that is indicative of the viewer’s attention span;
with the at least one processor, all of the viewer engagement values to create an actual sum of viewer engagement values;
wherein the content score is also based on the actual sum of the viewer engagement values, and wherein the greater the value of the actual sum of the viewer engagement values, the more the value of the content score increases.

8.    (Currently Amended) The method of claim 7, further comprising:
determining, with the at least one processor, a maximum possible sum of the viewer engagement values that would result if all viewers that watched at least a portion of the video during the testing period had watched at least the predetermined number of seconds of the video; and
calculating, with the at least one processor, an attention span viewing factor that comprises the actual sum of the viewer engagement values divided by the maximum possible sum of the viewer engagement values;
wherein the content score is also based on the attention span viewing factor, and wherein the greater the value of the attention span viewing factor, the more the value of the content score increases.


11.    (Currently Amended) The method of claim 1, wherein at least some of the viewers are non-affinity viewers that do not have an affinity for the topic of the video, wherein the method further comprises:
 with the at least one processor, how many non-affinity viewers watched the video during the testing period; 
determining, with the at least one processor, how many of the non-affinity viewers watched at least the predetermined number of seconds of the video or watched the video to substantial completion during the testing period; and
calculating, with the at least one processor, a non-affinity viewing factor that is defined as the number of non-affinity viewers that watched at least the predetermined number of seconds of the video or watched the video to substantial completion during the testing period divided by the number of non-affinity viewers that watched at least a portion of the video during the testing period;
wherein the content score is also based on the non-affinity viewing factor, and wherein the greater the value of the non-affinity viewing factor, the more the value of the content score is increased.

12.    (Currently Amended) The method of claim 1, wherein the method further comprises: 
determining, with the at least one processor, how many viewers replayed at least a predetermined number of seconds of the video at least once during the testing period, and
calculating, with the at least one processor, a replay viewing factor that is defined as the number of viewers that replayed at least the predetermined number of seconds of the video at least once during the testing period divided by the number of viewers that watched at least a portion of the video during the testing period;

wherein the content score is also based on the replay viewing factor, and wherein the greater the value of the replay factor, the more the value of the content score is increased.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-9, 11-12, 14-21 and 23-26 are allowed in view of Applicant’s Amendments/Remarks filed on 01/23/2015.  Particularly, the prior art of record fails to disclose or fairly suggest a method of generating a content score for a video that is indicative of how engaging the video is likely to be to viewers, comprising: determining how many of the affinity viewers failed to watch the predetermined number of seconds of the video during the testing period; calculating an affinity viewing factor that is defined as the number of affinity viewers that failed to watch more than the predetermined number of seconds of the video during the testing period divided by the number of affinity viewers that watched at least a portion of the video during the testing period.  Claims 1, 14, 25 and 26 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO

Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 14, 2021.